                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-10610-DMG (SSx)                                   Date     March 10, 2020

Title Cecilia Baumgarten v. Strivectin Operating Company, Inc., et al.             Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

         On January 20, 2020, the Court ordered the parties participate in a mediation conference
by February 25, 2020. [Doc. # 18.] As required by the Court's January 20, 2020 Order, a joint
status report re settlement was due seven (7) days after the mediation conference. To date, a
joint status report re settlement has not been filed.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than March
13, 2020, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
